                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


MARIAH SIMPSON, individually and on
behalf of all others similarly situated                                     PLAINTIFF


VS.                                   CASE NO. 4:18CV0290-JM


DAVE & BUSTER’S OF ARKANSAS, INC;
DAVE & BUSTER’S, INC.; DAVE &
BUSTER’S ENTERTAINMENT, INC.; DAVE
& BUSTER’S MANAGEMENT
CORPORATION, INC.; DAVE & BUSTER’S
HOLDINGS, INC.; and DAVE & BUSTER’S
OF KANSAS, INC.                                                             DEFENDANTS


                                             ORDER

       Pending is the parties’ joint motion for approval of settlement. (Docket # 12). The

motion is GRANTED IN PART AND DENIED IN PART. The Court previously notified the

parties that it would not approve their request to maintain the Stipulation of Dismissal

under-seal. Accordingly, the motion to keep the Stipulation under seal is DENIED. The Clerk

is directed to un-seal the document appearing at docket entry #15.

       With knowledge of this decision, the parties requested the Court review the settlement for

approval. On the merits, the parties’ agreement fair, reasonable and adequate. In re Flight

Transp. Corp. Securities Litigation, 730 F.2d 1128, 1135 (8th Cir. 1984). The settlement

appears to be the product of arm’s length negotiations and adequately compensates the Plaintiff

for her claims. Further, the attorneys’ fees appear reasonable. Accordingly, the settlement is

APPROVED. This case is dismissed WITH PREJUDICE.

       IT IS SO ORDERED this 28th day of November, 2018.
____________________________________
James M. Moody
United States District Judge
